Mr. Justice Heydeneeldt
delivered the opinion of the Court.
Mr. Ch. J. Murray concurred.
We cannot sanction the position taken by respondent’s counsel, to the effect that because the plaintiffs in the former suit filed the injunction bond, that they were therefore parties to it, without signing it. I know of no case in which in an action upon a bond or written undertaking, there can be constructive parties jointly liable with the proper obligors. •
The demurrer should have been sustained.
Judgment reversed, and cause remanded.